Case 1:19-cv-00476-LO-MSN Document 71-1 Filed 05/26/20 Page 1 of 7 PageID# 1253




                             EXHIBIT A
Case 1:19-cv-00476-LO-MSN Document 71-1 Filed 05/26/20 Page 2 of 7 PageID# 1254



                                 The Mitchell Law Firm, L.P.
                                         Attorneys at Law
                                   1412 Main Street, Suite 500
                                       Dallas, Texas 75202
                                      (972)463-8417 – Office
                                    (972)432-7540 – Facsimile
                                  greg@mitchellps.com – E-mail


                                                        April 30, 2020


 Craig C. Reilly
 111 Oronoco Street
 Alexandria, Virginia 22314
 T: (703) 549-5354
 F: (703) 549-5355
 E: craig.reilly@ccreillylaw.com

 Shawn M. Dellegar
 CROWE & DUNLEVY, P.C.
 321 South Boston Avenue, Suite 500
 Tulsa, Oklahoma 74103
 T: (918) 592-9800
 E: shawn.dellegar@crowedunlevy.com

 Tynia A. Watson
 CROWE & DUNLEVY, P.C.
 324 N. Robinson Ave., Suite 100
 Oklahoma City, Oklahoma 73102
 T: (405) 235-7500
 E: tynia.watson@crowedunlevy.com
 Counsel for Defendant Rachelle Soto aka Addison Cain

 cc:
 John M. Bredehoft
 KAUFMAN & CANOLES, P.C.
 150 West Main Street, Suite 2100
 Norfolk, Virginia 23510
 T: 757-625-3000
 E: jmbredehoft@kaufcan.com
 Counsel for Plaintiff Quill Ink Books Limited


        Re:     Subpoena to third-party Margarita T.B. Coale (the “Subpoena”) in Quill Ink Books
                Ltd. (“Quill Ink”) v. Rachelle Soto a/k/a Addison Cain (“Ms. Cain”), No. CIV-1:19-



                                                 1

          REDACTED VERSION: Personal Identifiers Removed
Case 1:19-cv-00476-LO-MSN Document 71-1 Filed 05/26/20 Page 3 of 7 PageID# 1255



                cv-476-LO-MSN, U.S. District Court, Eastern District of Virginia (the
                “Lawsuit”).

 Dear Ms. Watson:

        This firm represents third-party Margarita T.B. Coale (“Ms. Coale”) in response to the
 Subpoena. I am writing to serve you with the attached objections to the document requests. See
 Exhibit F. Please note that by making these objections, Ms. Coale waives no objection to the
 improper process used to serve the Subpoena itself, as detailed later in this letter.

         I am also writing to give you notice pursuant to Fed. R. Civ. P. 11, and related discovery
 rules, that the Subpoena as presently composed is not a good faith use of discovery. Your
 substantive claims involving Ms. Coale are frivolous, and your misuse of those claims to harass
 her with discovery requests is sanctionable. Ms. Coale will pursue all available remedies if this
 unlawful and improper harassment of her continues.

                                     Service of the Subpoena

        On its face, the Subpoena does not comply with the applicable rules. Neither you nor any
 of your colleagues was willing to sign it as required by Fed. R. Civ. P. 45(a)(3). It is issued from
 the wrong court, as Dallas is far outside the subpoena range of the U.S. District Court for the
 Eastern District of Virginia. And you failed to attach the documents to the Subpoena that are
 required by Fed. R. Civ. P. 45.

         The Subpoena also purports to force a violation of state law. As a result of the COVID-
 19 health crisis, Dallas County residents are subject to a mandatory shelter-in-place order that
 lasts until (at least) May 20, 2020. See Exhibit A. A face-to-face deposition is not “essential”
 business activity under that Order. You cannot lawfully require Ms. Coale, counsel, and a court
 reporter to violate the law and appear on your unilaterally-chosen date and location of May 7 at
 your firm’s office.

         Because the Subpoena is issued from the wrong court and is otherwise facially invalid,
 Ms. Coale does not have to do anything in response to it, and I could end this letter here. I want
 to be clear about our position going forward, however. If you choose to issue another subpoena,
 we are willing to work with you on appropriate scheduling and substance. But persisting with
 the present requests will show bad faith and be treated as harassment.

                                    Substance of the Subpoena

          As you know, under the Federal Rules, “[p]roportionality is determined by ‘considering
 the importance of the issues at stake in the action, the amount in controversy, the parties’ relative
 access to relevant information, the parties’ resources, the importance of the discovery in resolving
 the issues, and whether the burden or expense of the proposed discovery outweighs its likely
 benefit.’” E.g., JP Morgan Chase Bank, N.A. v. DataTreasury Corp., 936 F.3d 251, 259 (5th Cir.
 2019) (quoting Fed. R. Civ. P. 26(b)(1)). Examination of those factors shows why the Subpoena
 is frivolous.



                                                  2

          REDACTED VERSION: Personal Identifiers Removed
Case 1:19-cv-00476-LO-MSN Document 71-1 Filed 05/26/20 Page 4 of 7 PageID# 1256



         Importance of the discovery. There is a basic disconnect in the requests served with the
 Subpoena. If the Subpoena seeks documents from Ms. Coale as to her acts before 2018, there
 must be a relationship with the Plaintiff Quill Ink for them to have any relevance to the Lawsuit.
 But there was no connection between her and Quill Ink during this time. And if your client seeks
 communications from 2016-17, either involving herself or Blushing Books, she already has them.
 Indeed, your client not only has them, but talks about “tracking and observing” Ms. Coale for
 years. See Exhibit B. Virtually everything in the subpoena falls in one of these two categories—
 either (1) seeking documents that, in theory, could be relevant but do not exist, or (2) seeking a
 wholly duplicative production of material that your client already possesses. Neither is proper
 discovery.

         Issues at Stake. The relevant facts of Quill Ink’s claim are simple. Ms. Cain and her
 publisher maliciously filed false DMCAs. In contrast, your client’s counterclaim is nonsense. At
 every turn, its allegations are based on your client’s vague “desires” and “beliefs,” rather than the
 factual inquiry required by Fed. R. Civ. P. 11.

        Consider, for example, the starting point of your client’s narrative. Factually, she asserts
 that Ms. Coale searched out Quill Ink after she discovered the filings of the relevant DMCAs, in
 order to harass Ms. Cain. See Docket No. 36 in the Lawsuit (“Counterclaim”), ¶¶ 40-42. That is
 impossible. The only conceivable way Ms. Coale could have known that the DMCAs were filed
 would have been by Quill Ink or the author telling her, as Ms. Cain and Blushing Books obviously
 did not tell her, and the vendors such as Amazon could not have told her. And legally, so what?
 The DMCAs are still false. Ms. Cain’s overheated speculation is not a valid defense to her
 malicious actions.

       The counterclaim continues with more false statements that should not have withstood
 your Rule 11 scrutiny:

        •       Your client knows that Ms. Coale’s participation in the ARC program was for less
                than two months in 2016, when she reviewed thirteen books for Blushing Books.
                She never participated in the ARC program before, and thus could not have
                reviewed Born to be Bound and Born the Be Broken (also called “books 1 and 2”) from
                Cain’s Alpha’s Claim series during that program. The counterclaim falsely alleges
                that she did, even though she could not have reviewed them under the program.
                See Counterclaim ¶¶ 17, 21.

        •       Your client admits to active and assertive monitoring of online reviews. See
                Counterclaim ¶¶ 24, 25. She has no legal right to inject herself into online
                reviews; to the contrary, her doing so violates the relevant terms of service among
                others, which assume that the purpose of an ARC program and review program is
                to obtain unbiased reviews that are not controlled or manipulated by the author
                or publisher.

        •       In October 2016, after Ms. Cain (improperly, see the previous bullet point)
                complained to her publisher about reviews of Reborn (a book of dubious romantic
                quality, as to which Ms. Cain publicly admitted: “I was getting slaughtered in the
                reviews, I was getting one-star after one—I’m talking like maybe 40 in about three
                or four hours ….” Upon its release), Ms. Coale asked to be removed as an ARC

                                                  3

            REDACTED VERSION: Personal Identifiers Removed
Case 1:19-cv-00476-LO-MSN Document 71-1 Filed 05/26/20 Page 5 of 7 PageID# 1257



                   reader. Ms. Cain has the documents in which this occurred. The counterclaim
                   falsely implies a connection between that request and Ms. Cain’s filing of false
                   DMCAs against the Plaintiff’s books.1 They have nothing to do with each other,
                   Ms. Cain knows they have nothing to do with each other, and she has the
                   documents in her possession that prove they have nothing to do with each other.


         To the contrary, the record—as proved by documents and public events, rather than
 speculation—makes clear that Ms. Cain is the harasser, and the present Subpoena is only the
 latest act in a long-running pattern of her harassment of Ms. Coale. Ms. Cain’s specific and
 documented acts include:

          (a)      directing and making at least two frivolous filings against Ms. Coale with the
                   State Bar of Texas, both of which were dismissed by the Bar on their face without
                   even requesting a response, despite Ms. Cain contacting Blushing Books multiple
                   times asking for status updates about them, and even personally contacting the
                   Bar to ask about their status;

          (b)      frivolously accusing Ms. Coale of manipulating multiple online “sock puppets” to
                   make unfavorable reviews of Ms. Cain’s work (specifically including, at various
                   times, “Amazon Costumer” (sic), “Amazon Custemer” (sic), “Sannia,” “TGBPR,”
                   and likely also including “Samantha K,” “RedSlippers” and “KindleCustomer”)2;

          (c)      harassing Ms. Coale’s clients and attempting to tortiously interfere with their
                   contract rights to obtain legal representation from her; and

          (d)      as you know from your personal involvement, attempting to tortiously interfere
                   with a writers’ conference in November 2019.

         Again, let me be clear. Ms. Coale and I will work with you in good faith if you make
 reasonable requests. If you have any information from a relevant vendor that in any way shows
 that Ms. Coale “directed” a campaign to take down Ms. Cain’s books and Facebook ads, please let
 me know and I will review and discuss with you. Such information could include identification—
 any identification—of dates and times, relevant books, the involved parties, and what was said
 that forms a factual basis for Ms. Cain’s counterclaim. If, however, you have no such information
 and still persist in pursuing intrusive discovery from Ms. Coale about Ms. Cain’s nonsensical
 claim, you will be proceeding in bad faith.


 1 In fact, in multiple emails to Blushing Books about the DMCAs, there is not mention of Coale but Ms. Cain directed
 the filing of the DMCAs when Blushing Books suggested caution and outreach to the author; for example, an email
 sent or about April 17, 2018 says: “I wouldn’t contact her … file the DMCASs … .” In the same email, Ms. Cain
 states her intent “of hiding behind her publisher” and drafts a statement to that effect, in which Cain and her publisher
 agree to “hide” Ms. Cain’s involvement. See Exhibit C.
 2 Moreover, in November 2018, Ms. Cain made the false claims that a new Omegaverse author,

                                                                                              name to “ see if she can cause
 trouble.” See Exhibit D. There is no basis for these allegations other than Ms. Cain’s feverish conspiracy theorizing.
 And even a casual review of Ms. Cain’s public Facebook and Goodreads activity shows that she frequently insults
 readers who do not like her work or disagree with her dubious conduct and practices as “trolls.” Attached here as
 Exhibit E is such behavior as recent of 2019.

                                                             4

            REDACTED VERSION: Personal Identifiers Removed
Case 1:19-cv-00476-LO-MSN Document 71-1 Filed 05/26/20 Page 6 of 7 PageID# 1258



         Benefit and Burden. I have already discussed the general problems with Ms. Cain’s
 frivolous claims; speculation-fueled discovery about meritless allegations is the textbook
 definition of a “fishing expedition.” Several specific items raise additional issues, however, and at
 a minimum these matters must be addressed before we can have any productive discussion about
 discovery.

         ȭ       “Sock Puppets.” The Subpoena contains requests involving Ms. Cain’s repeated
 claim that Ms. Coale has multiple Amazon accounts or multiple accounts in other vendors. You
 either know, or should know, that this claim is frivolous. Ms. Cain told her former publisher that
 she “cannot prove and no one can prove for sure” these claims. Your persistence with these claims
 shows a failure to investigate the relevant terms-of-service agreements. They establish clear and
 specific requirements to create an account on either Amazon (inter alia, a valid credit card, valid
 email address, and a maximum number of accounts using the same IP address to review a book)
 or Facebook (which regulates how many accounts one person can have that are not business
 accounts).

         Additionally, to have a valid Amazon account from which a user can post reviews, the
 terms of service say: “To contribute to Customer features (for example, Customer Reviews,
 Customer Answers, Idea Lists) or to follow other contributors, you must have spent at least $50
 on Amazon.com using a valid credit or debit card in the past 12 months.” When Ms. Cain falsely
 alleges that Ms. Coale is engaging in “sock puppetry” with 7 to 100 Amazon accounts, she is
 necessarily claiming that Ms. Coale conducts that puppetry with 7 to 100 distinct email
 addresses, 7 to 100 distinct IP addresses, and 7 to 100 distinct credit cards on which she made
 the required purchases. That is ludicrous.

       A simple search of those company’s websites, the review of their terms of service3 and
 communications with the relevant companies would easily ascertain how accounts are created
 and monitored, and that should lay this issue to rest without further, needless discovery activity.

         ȭ     Redundancy. Fed. R. Civ. P. 45(d)(1) obligates an attorney issuing a subpoena to
 “take reasonable steps to avoid imposing undue burden or expense on the person subject to the
 subpoena.” The Subpoena is plainly repetitive of identical subpoenas directed to other third
 parties, many of whom have confirmed that the information sought does not exist. Multiplying
 any number by zero, no matter how large that number may be, results in a product of zero. And
 the Subpoena also plainly requests documents that are in the custody, possession, or control of
 either Ms. Cain, Blushing Books, or Quill Ink. To be sure, you have no obligation to exhaust
 other discovery mechanisms before serving a third-party subpoena, but serving obviously-
 redundant material violates the basic requirements of Rule 45.

         ȭȱ      Privilege. You know that Ms. Coale is an attorney. Her work is protected by the
 attorney-client privilege and work-product doctrine. The relevant facts about her work are clear.
 First, Quill Ink was a client of Ms. Coale in March of 2018. In other words, when the DMCAs
 were filed, she had already been retained by Quill Ink and the author Zoey Ellis. Second,
                          , has been a client of Ms. Coale since 2016, as her subpoena response
 confirms. Third, Nora Ash, a separate individual who is another Omegaverse author--not Zoey




                                                  5

          REDACTED VERSION: Personal Identifiers Removed
Case 1:19-cv-00476-LO-MSN Document 71-1 Filed 05/26/20 Page 7 of 7 PageID# 1259



 Ellis or Quill Ink--has been a client of Ms. Coale since 2018. Fourth, Ms. Coale does not
 represent, does not know, and has not had communications with
                               at any time. Knowingly persisting in requests for privileged
 documents is frivolous.

                                          ____________

         One final matter. Your client’s harassment of Ms. Coale goes beyond the present
 Subpoena. Your client has made defamatory statements about alleged wrongdoing by her as well
 as Quill’s litigation counsel to Ms. Cain’s author friends, attempted to tortiously interfere with
 her client relationships, and repeatedly requested her removal from conferences and
 presentations. As you know, Ms. Cain has travelled to Texas as part of her campaign and thus
 clearly subjected herself to Texas jurisdiction. Ms. Coale will sue her if necessary to stop such
 activity.

        Please contact our office to discuss these matters further.

                                                     Sincerely,


                                                     /s/Gregory W. Mitchell
                                                     Gregory W. Mitchell




                                                 6

         REDACTED VERSION: Personal Identifiers Removed
